Citation Nr: 1109244	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cold injury of the right hand.    

2.  Entitlement to service connection for cold injury of the left hand.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1952 to September 1954.  

This matter is before the Board of Veterans' Appeals (Board) from an August 2007 decision by a special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the Houston, Texas RO, which has jurisdiction of the case.  

In January 2011, the Veteran appeared at the Houston, Texas RO and testified at a video conference hearing before the undersigned sitting in Washington, D.C.  A transcript of the hearing has been associated with the claims folder.  The undersigned held the record open for 30 days following the hearing, to allow the Veteran to submit additional evidence.  In March 2008, he submitted a statement by a private physician, along with a waiver of any right to have the RO initially consider the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts that a disability involving his hands is attributable to cold injury sustained during service.  The record shows that service connection for cold injury involving the feet has already been established.  Private and VA medical records show that the Veteran currently has been diagnosed with neuropathy in each upper extremity, and VA examiners in September 2006 and December 2008 have offered opinions concerning the etiology of the neuropathies.   

At a Board hearing in January 2011, the Veteran testified that he received treatment for his hands from a private doctor.  He spoke of the pain in his hands for which he took medication and the cracking of the skin of the hands to which he applied lotion.  He did not know if his doctor had written any opinion as to the origins of his bilateral hand condition.  As he indicated that VA did not have the records of his private doctor, the RO should obtain these records, as they appear relevant to the claims.  The Board notes that in March 2008, the Veteran submitted a statement by a Dr. Walmsley, but that this is not the physician mentioned by the Veteran at his January 2011 hearing.

Accordingly, the case is REMANDED for the following action:

(As previously noted, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is therefore requested.)

1.  After obtaining a necessary signed release from the Veteran, request records from Dr. Hamid, in regard to the treatment of the Veteran's hands.  Associate any records obtained with the claim file.  All attempts to procure such records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.  If the records are unable to be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested has been completed, readjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).

